DETAILED ACTION
This office action is in response to communication filed on 21 June 2022.

Claims 1 – 20 are presented for examination.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 2, 9, and 16 are objected to because of the following informalities:  Claims end in a semicolon instead of a period.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. P.G. Pub. 2014/0324527 (hereinafter, Kulkarni) in view of U.S. P.G. Pub. 2007/0016494 (hereinafter, Brown).

Regarding claim 1, Kulkarni teaches a distributed sensor inventory management system comprising: an array of sensor modules distributed along a shelving unit in a facility, each of the sensor modules in the array being associated with items on the shelving unit; a first server in selective communication with the sensor modules (¶ 29, “each gateways sensor node (106-107) may be attached or placed in the walls or ceilings of the retail store 104 or any location that can be conducive to be coupled to a subset of the data sensors (110-120) and the primary computer server 102”), the first server configured to: 
receive sensing data from one or more of the sensor modules in the array in response to detection of one or more users by the one or more of the sensor modules (¶ 8, “front of a product shelf in an aisle, embodiments can engage the shopper (through the wireless mobile device) in transaction-oriented interactions”) (¶ 161, “Referring to FIG. 22, a method 2200 includes detecting, by one or more sensor devices, a radio signal from a wireless mobile device using an antenna array, as shown in block 2202. The wireless mobile device may be a shopper's smartphone that transmits and receives radio signals. Further, the one or more sensor devices may include, but not limited to, a gateway sensor node, data sensor, and an aisle marker sensor as described herein. The shopper may be traveling through a retail store browsing different products. A sensor device may communicate with the wireless mobile device to determine which products the shopper is browsing and provide the wireless mobile device with product information or electronic product purchase incentives.”); 
detect, from the sensing data, a continued presence of the one or more users within range of the one or more of the sensor modules for a first period of time; identify, from the sensing data, that at least one of the one or more users is located in front of a first item for a specified amount of time and removes the first item from the shelving unit (¶ 123, “The data sensor (1210-1220) can track the presence of the shopper 1224 in front of the corresponding product shelf to detect if the shopper has exceeded a predetermined threshold of time, triggering an offer of product information and/or electronic product purchase incentive to the shopper 1224.”) (¶ 37, “the tagged wireless mobile device is in communication with the data sensor exceeding a predetermined threshold of time period. That is, a shopper 124 may be browsing products throughout the aisles (126-128) of the retail store 104 for possible purchases. The owner and operator of system 100 may have knowledge that a shopper who stops in front of a product between 5-7 seconds is contemplating a purchase (i.e. "First Moment of Truth"). Thus, the predetermined threshold of time period may be configured to be 5 seconds. When the predetermined threshold of time has been exceeded, then the incentive data sensor 120 may request and receive the MAC identifier from the tagged wireless mobile device 122 and transmit the MAC identifier of the tagged wireless mobile device, the MAC identifier of the incentive data sensor 120 to the one or more computer servers through the one or more gateway sensor nodes over a communication network.”); and a 
second server in selective communication with the first server, the second server being configured to: receive a message from the first server in response to the removal of the first item; update an inventory record in a database, the inventory record corresponding to the first item (¶ 52, “the primary computer server 102 receives timestamp, MAC identifier of the tagged wireless mobile device 122 as well as the MAC identifier and/or retail product identifier from each data sensor (118, 120) in communication with the tagged wireless mobile device 122. Further, the primary database 102b is updated accordingly. In addition, the primary computer server 102 processes the retail product identifier (either received from the data sensors (118, 120) or accessed from primary database 102b based on the MAC identifier of the data sensors (118, 120) to generate the retail product information and transmits the retail product information and the shopper information (accessed from the primary database 102b based on the MAC identifier of the tagged wireless mobile device 122) to the secondary computer server 130.”) (¶ 53, “The secondary computer server 130 receives the processed product information and updates the secondary database 130b based on the received information. Further, the secondary computer server 130 processes the product information and may generate a secondary purchase incentive and analytics based on the processed product information. The secondary computer server 130 may transmit the secondary purchase incentive to the primary computer server 102”).
Kulkarni does not explicitly determining an inventory threshold or notifying of the quantity to replenish.  However, in the analogous art of monitoring inventory and shelving, Brown teaches:
determine, responsive to the updating of the inventory record, whether inventory record satisfies an inventory threshold; and generate a replenishment signal, responsive to the determining, to notify a third party system to provide of a quantity of the first item to the facility (¶ 78, “FIGS. 4a and 4b, respectively, illustrate the top of the fourth shelf 12d before and after a customer has removed items. In FIG. 4a, sensor 30c monitors only the front half of the shelf 12d. Typically, customers will remove items from the front area of the display or shelf, selecting items further back once the front area of the shelf is empty. When the front area of the shelf is completely full, as is illustrated in FIG. 4a, the sensor 30c may be calibrated to mean that the area associated with the sensor is "100% full." In FIG. 4b, five of the items 49 have been removed. Since the sensor 30c was calibrated to read "full" with twelve items 49 in its associated sensing space, the sensor 30c will provide an output that can be interpreted to mean that the space associated with the sensor is now about 58% full, or this interpretation could be rounded to mean about 60% full. When enough items 49 are removed from the shelf 12d, for example, twelve items 41 in total, the sensor 30c output may be interpreted to mean that the space associated with the sensor is now 100% empty. The item monitoring system may then send a message to the user that items 49 need to be restocked on shelf 12d. Utilizing a sensor covering only part of a SKU space may be especially advantageous when the inventory level corresponding to the empty sensor space is about the same as a desired threshold level for restocking.”) (¶ 40, “For example, the sensors 30 may only occupy the space along the front edge of the shelf 12 space closest to the customer. This arrangement is useful for notifying the store when the front of the shelf is empty of product. When the front edge of a shelf is empty, a retailer may wish to restock the shelf, or move the remaining inventory in that SKU forward to the front of the shelf, or both.”). 
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to combine determining users within range of a sensor to determine if removing an item of Kulkarni with determining inventory change on a shelf meets a threshold and notifying of Brown.  This combination would have yielded a predictable result because it naturally follows that if Kulkarni is updating a database on inventory based on a shopper taking an item off a shelf, that there be a next action to see if there is need for restock based on set thresholds.  One would need to know if enough items were taken to then make a follow up decision on whether to notify of a restock needed.

Regarding claim 2, Kulkarni and Brown teach the system of claim 1. Kulkarni teaches wherein the second server is configured to: determine a probability that the first item is viewed and ultimately removed from the facility; and update the inventory record in a database, responsive to the determining, when the probability is greater than a probability threshold (¶ 65, “a shopper may render payment for a purchase at a POS terminal. A data sensor co-located with and coupled to the POS terminal may obtain the device identifier (e.g. MAC ID, UUID) from the shopper's wireless mobile device and provide the device identifier to the POS terminal. Further, the POS terminal may receive shopper identity information (e.g. credit card information, address, mobile telephone number, store loyalty information, etc.) from the shopper at the point-of sale (through shopper input or store cashier input). The POS system may then associate the device identifier with the shopper identifier information and provide it to the primary server or other retail servers.”) (¶ 170, “The sensor devices which are located near a POS terminal to create the unique shopper binding information may have the requirement that the sensor devices have to pinpoint a shopper which earlier has picked up a product on a shelf and the device identifier corresponding shopper wireless mobile device and the device identifier of the sensor device associated with the product are already stored in a database. The antenna arrays in the sensor devices are designed using a MIMO structure with properly determined weights of the receiver output to facilitate the pinpointing of the particular shopper wireless mobile device.”) (Examiner note: pinpointing a shopper completing a sale after picking up an item is 100% probability and threshold).

Regarding claim 3, Kulkarni and Brown teach the system of claim 2. Kulkarni teaches wherein the server configured to: monitor an operation of a plurality of point-of-sale terminals to identify point of sale transactions corresponding to the first item during a second period of time after detection of the removal of the first item from the shelving unit; determine whether the second period of time satisfies a first time threshold; identify, responsive to the determining, a second time threshold corresponding to a shortest period of time of continuous detection of the one or more users within range of the first one of the sensor modules and a point of sale transaction within the first threshold (¶ 33, “the gateway sensor nodes (106-107) query and collect a media access control (MAC) identifier (i.e. address) from the wireless mobile device 122 and records a timestamp. The MAC identifier may be a unique 12 or 16 character (hexadecimal) identifier associated with the wireless mobile device. The timestamp may be a sequence of characters or encoded information identifying when a certain event occurred by giving a date and time of day for the event or by recording a time interval from a reference date. Upon receipt, the one or more gateways sensor nodes (106-107) transmit the timestamp and the MAC identifier of the wireless mobile device 122 to the primary computer server 102 over the communication network 109b for storing and processing.”) (¶ 37, “That is, a shopper 124 may be browsing products throughout the aisles (126-128) of the retail store 104 for possible purchases. The owner and operator of system 100 may have knowledge that a shopper who stops in front of a product between 5-7 seconds is contemplating a purchase (i.e. "First Moment of Truth"). Thus, the predetermined threshold of time period may be configured to be 5 seconds.”) (¶ 76, “the product incentive processing module 324 detects a tagged wireless mobile device and determines whether the sensor 305 has been in communication with tagged wireless mobile device exceeding a predetermined threshold of time. The predetermined threshold of time may be an average time based on historical shopper behavior information for a shopper or a group of shoppers to contemplate a purchase decision (e.g. 5 seconds).”) (¶ 168, “The method 2200 also include determining, by a sensor device, that the wireless mobile device is in communication with the sensor device within a predetermine threshold of distance and a duration exceeding a predetermined threshold of time”). 

Regarding claim 4, Kulkarni and Brown teach the system of claim 1. Brown teaches wherein the third party system is associated with a peer retailer, a distribution center, or a vendor (¶ 50, “the software may be designed so that the quantity of each group of SKUs is presented on a map of the store, showing the status of particular SKUs in particular locations. These displays may be customized to present data to and interact with different users who may have different needs or interest, for example, retailers and manufacturers. Many different information presentation formats will be apparent to those skilled in the art. The software may allow the retailer or supplier to set thresholds below which "time to restock" warnings are issued with either a visual or audible signal. The software may also be configured for periodic data collection from the sensor 30 and sensing electronics 50, or to collect data from the sensor 30 and sensing electronics 50 only upon request, or some combination thereof.”). 
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to combine determining users within range of a sensor to determine if removing an item of Kulkarni with determining inventory change on a shelf meets a threshold and notifying of Brown.  This combination would have yielded a predictable result because it naturally follows that if Kulkarni is updating a database on inventory based on a shopper taking an item off a shelf, that there be a next action to see if there is need for restock based on set thresholds.  One would need to know if enough items were taken to then make a follow up decision on whether to notify of a restock needed.

Regarding claim 5, Kulkarni and Brown teach the system of claim 1. Kulkarni teaches wherein the each of the sensor modules includes a near-field communications transmitter for intercommunication between neighboring ones of the sensor modules in the array (¶ 9, “The antenna array in each sensor can be arranged using MIMO structure where two or more receivers or transmitters are part of a MIMO embodiment or each patch antenna can be fed individually. The weights associated with the outputs of different receivers can be adjusted by a control unit to generate an optimal range and directivity of the antenna array for accurate proximity detection.”). 

Regarding claim 6, Kulkarni and Brown teach the system of claim 1. Brown teaches wherein a spacing between the sensor modules on the shelving unit is determined by an average dimension of items in a category corresponding to the items (¶ 31, “SKUs are commonly used to identify all the products offered in the store, depending on their brand, type, size, and other factors.”) (¶ 40, “For example, the sensors 30 may be about the same dimensions as the "footprint" of the group of items above, below, or beside them, or the sensor 30 may be smaller than the footprint of the items above, below, or beside them. The sensors 30 may monitor the space related to the entire surface of the shelf 12, or may only monitor the space relating to a portion of the shelf 12. For example, the sensors 30 may only occupy the space along the front edge of the shelf 12 space closest to the customer. This arrangement is useful for notifying the store when the front of the shelf is empty of product. When the front edge of a shelf is empty, a retailer may wish to restock the shelf, or move the remaining inventory in that SKU forward to the front of the shelf, or both.”). 
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to combine determining users within range of a sensor to determine if removing an item of Kulkarni with determining inventory change on a shelf meets a threshold and notifying of Brown.  This combination would have yielded a predictable result because it naturally follows that if Kulkarni is updating a database on inventory based on a shopper taking an item off a shelf, that there be a next action to see if there is need for restock based on set thresholds.  One would need to know if enough items were taken to then make a follow up decision on whether to notify of a restock needed.

Regarding claim 7, Kulkarni and Brown teach the system of claim 1. Brown teaches wherein the inventory threshold is based at least in part on a capacity for transport and a transport time (¶ 74, “The item monitoring system 10 provides quantitative-related information that is sufficient to distinguish between at least two inventory states, such as "high" and "low." It is within the scope of this invention to set different thresholds for "high" and "low", but as an example, "high" might be defined as any amount of items greater than 40% of the full capacity of a SKU space, and "low" might be defined as any amount of items less than 40% of the full capacity of that SKU space. Preferably, the system will provide the user with the ability to choose from a range of threshold values from 5% to 95%. As previously discussed, it is not as useful to the retailer to detect only "empty" (and, by inference, "not empty") because when the "empty" signal is generated, the item is already out-of-stock and will remain out-of-stock for some period of time (at least the time it takes to get more inventory to the shelf). Thus, item monitoring system 10 is able to detect varying inventory levels per SKU space, including a "low" state that is non-zero or non-empty. Quantitative information may be as accurate as an actual count of the number of items in the space of each sensor 30.”).It would have been obvious to one having ordinary skill in the art prior to the effective filing date to combine determining users within range of a sensor to determine if removing an item of Kulkarni with determining inventory change on a shelf meets a threshold and notifying of Brown.  This combination would have yielded a predictable result because it naturally follows that if Kulkarni is updating a database on inventory based on a shopper taking an item off a shelf, that there be a next action to see if there is need for restock based on set thresholds.  One would need to know if enough items were taken to then make a follow up decision on whether to notify of a restock needed.

Regarding claims 8 and 15, the claims recite substantially similar limitations to claim 1.  Therefore, claims 8 and 15 are similarly rejected for the reasons set forth above with respect to claim 1.


Regarding claims 9 and 16, the claims recite substantially similar limitations to claim 2.  Therefore, claims 9 and 16 are similarly rejected for the reasons set forth above with respect to claim 2.

Regarding claims 10 and 17, the claims recite substantially similar limitations to claim 3.  Therefore, claims 10 and 17 are similarly rejected for the reasons set forth above with respect to claim 3.

Regarding claims 11 and 18, the claims recite substantially similar limitations to claim 4.  Therefore, claims 11 and 18 are similarly rejected for the reasons set forth above with respect to claim 4.

Regarding claims 12 and 19, the claims recite substantially similar limitations to claim 5.  Therefore, claims 12 and 19 are similarly rejected for the reasons set forth above with respect to claim 5.

Regarding claims 13 and 20 the claims recite substantially similar limitations to claim 6.  Therefore, claims 13 and 20 are similarly rejected for the reasons set forth above with respect to claim 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA GURSKI whose telephone number is (571)270-5961. The examiner can normally be reached Monday to Friday 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA GURSKI/Primary Examiner, Art Unit 3683